Title: From George Washington to the Pennsylvania Council of Safety, 15 December 1776
From: Washington, George
To: Pennsylvania Council of Safety



Head Quarters Bucks County [Pa.] 15th December 1776.
Gentn

With the utmost Regret I must inform you of the Loss our Army had sustained by the Captivity of Genl Lee, who was made a prisoner on the Morning of the 13th by a party of 70 of the Enemy’s Light Horse near a place call’d Veal Town in the Jerseys. For the particulars I refer you to the inclosed from Genl Sullivan.
The Spirit of Disaffection that appears in this County, deserves your serious Attention. Instead of giving any Assistance in repelling the Enemy, the Militia have not only refused to obey your general Summons and that of their commanding Officers, but I am told exult at the Approach of the Enemy and our late Misfortunes. I beg leave to submit to your Consideration whether such people are to be intrusted with Arms in their Hands? If they will not use them for us, there is the greatest Reason to apprehend they will against us, if Oppertunity offers. But even supposing they claimed the Right of remaining Neuter, in my Opinion we ought not to hesitate a Moment in taking their Arms, which will be so much wanted in furnishing the new Levies. If

such a Step meets your Approbation, I leave it to you to determine upon the Mode. If you think fit to empower me, I will undertake to have it done as speedily and effectually as possible. You must be sensible that the utmost Secrecy is necessary, both in your Deliberation on, and in the Execution of a Matter of this kind, for if the thing should take Wind, the Arms would presently be conveyed beyond our Reach or rendered useless.
Your favors of the 13th & 14th Inst. are this Mom[en]t come to my hands. I am glad to find from the latter that the Militia of Lancaster County are in Motion, and I am in hopes that Genl Mifflin’s Appearance in the different Counties will have as good an Effect as it had in Philadelphia.
I have recd Information that the Body of the Enemy which lay at Pennington under Lord Cornwallis, moved this Morning back towards princetown, if so, it looks as if they were going into Quarters, and this corresponds with the Account brought last Night by a prisoner, a Servant belonging to Genl Vaughans Family, who says he heard his Master talk of going soon into Winter Quarters. The Body that lay at Trenton are likewise filing off towards Allen Town and Bordentown, with their Baggage which makes me conjecture they are taking the Road to South Amboy. I have a Number of small parties out to make Discoveries, and if the Motions of the Enemy are really such as I have mentioned above; I shall soon have Information of it. In the mean time my Troops are so stationed, as to prevent them from crossing the River at any place without our Knowledge. But I am in great hopes that the disappointment in Boats, and the lateness of the Season, which now begins to put on the Face of Winter, will prevent their making any Attempt upon Philadelphia till Spring. This however should not in the least slacken your Exertions in making the necessary preparations for the Fortification and Defence of the City by Land & Water, for you may be assured the Conquest of that will be their first and great Object in the Spring. I have the Honor to be Gentn Your most obt Servt

Go: Washington


Please to forward the inclosed to Congress.

